DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akita et al. (2016/0183454) (“Akita”).

Regarding claim 1, Akita teaches a mower having a passage portion (55) provided at each of a right portion and a left portion of an upper surface portion of a mower deck (41) and oriented in a front-back direction on which passage portion a wheel of a work vehicle passes; a front slope portion (51) attachable to and detachable from a front storage position provided at the passage portion and a front use position at which the front slope portion extends from a front portion of the passage portion obliquely in a lower front direction such that a front portion of the front slope portion is in contact with ground (Fig 16C) ; a back slope portion (51) attachable to and detachable from a back storage position provided at the passage portion and a back use position at which the back slope portion extends from a back portion of the passage portion obliquely in a lower back direction such that a back portion of the back slope portion is in contact with the ground (Fig 16C); a front holding portion (506) configured to engage with an engagement portion of the front slope portion as attached to the front storage position and hold the front slope portion at the front storage position; a back holding portion (56) configured to engage with an engagement portion of the back slope portion as attached to the back storage position and hold the back slope portion at the back storage position; and a disengaging operation tool (56) configured to be manually operated to a disengaging position at which the front holding portion is releasable from the engagement portion of the front slope portion such that the front slope portion is detachable from the front storage position and at which the back holding portion is releasable from the engagement portion of the back slope portion such that the back slope portion is detachable from the back storage position.  

Regarding claim 2, Akita teaches the front holding portion (506) engages with the engagement portion of the front slope portion in an engaging direction identical to a direction in which the back holding portion engages with the engagement portion of the back slope portion, and the front holding portion disengages from the engagement portion of the front slope portion in a disengaging direction identical to a direction in which the back holding portion disengages from the engagement portion of the back slope portion, the disengaging direction being opposite to the engaging direction.  

Regarding claim 3, Akita teaches the front holding portion, the back holding portion, and the disengaging operation tool (56) are provided on a single operating member, and the operating member is supported in such a manner as to be movable in the engaging direction and the disengaging direction.  

Regarding claim 4, Akita teaches a first one of the engaging direction and the disengaging direction is a forward direction along the passage portion, and a second one of the engaging direction and the disengaging direction is a backward direction along the passage portion.  

Regarding claim 5, Akita teaches an urging member (spring on 56) urging the operating member in the engaging direction, wherein when the front slope portion is to be attached to the front storage position, the front holding portion engages automatically with the engagement portion of the front slope portion, and when the back slope portion is to be attached to the back storage position, the back holding portion engages automatically with the engagement portion of the back slope portion.  

Regarding claim 6, Akita teaches the passage portion includes a right side plate and a left side plate (50) that are oriented in the front-back direction, a space between the right side plate and the left side plate is open in an upward direction, the front storage position and the back storage position are provided between the right side plate and the left side plate in a plan view, and the front slope portion and the back slope portion are placed between the right side plate and the left side plate from above the right side plate and the left side plate so that the front slope portion and the back slope portion become attached to the front storage position and the back storage position, respectively (Fig 16A-C).

Regarding claim 7, Akita teaches the front holding portion and the back holding portion (506) are positioned between the right side plate and the left side plate in the plan view and below the front slope portion and the back slope portion as attached to the front storage position and the back storage position, respectively (Fig 14).  

Regarding claim 10, Akita teaches the front holding portion, the back holding portion, and the disengaging operation tool are provided on the passage portion, and the mower further comprises an attaching portion configured to attach the passage portion to and detach the passage portion from the mower deck.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 3, 2022